     Case 2:20-cv-01003-KJM-KJN Document 19 Filed 12/16/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JIMMIE STEPHEN,                               No. 2:20-cv-1003 KJM KJN P
12                       Petitioner,
13            v.                                       FINDINGS AND RECOMMENDATIONS
14       WARDEN G. MATTESON,
15                       Respondent.
16

17           Petitioner is a state prisoner, proceeding without counsel. On December 9, 2020, the

18   petition filed in 2:20-cv-2315 EFB was filed in this action and construed as petitioner’s motion to

19   amend the instant petition.1 As set forth below, the undersigned recommends that the motion to

20   amend be denied.

21   I. Background

22           In Los Angeles County in 1991, petitioner was sentenced to 35 years to life with the

23   possibility of parole based on his conviction of second degree murder (15 years to life) with

24   enhancements (20 years) as an adult. (ECF No. 18 at 11.) On December 5, 2019, at an elderly

25
     1
26     To the extent the proposed amended petition also challenges petitioner’s 1991 conviction or
     sentence in the Los Angeles County Superior Court, Case No. A714077, such challenge was
27   adjudicated in Stephen v. Matteson, No. 2:20-cv-2315 EFB (E.D. Cal.) (See ECF Nos. 9 & 10).
     A court may take judicial notice of court records. See MGIC Indem. Co. v. Weisman, 803 F.2d
28   500, 505 (9th Cir. 1986); United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980).
                                                       1
     Case 2:20-cv-01003-KJM-KJN Document 19 Filed 12/16/20 Page 2 of 4


 1   parole hearing, petitioner was denied parole for a period of three years, by the Board of Parole

 2   Hearings (“BPH”). (ECF No. 1 at 13, 14.)

 3   II. Legal Standards

 4           If a new petition is filed when a previous habeas petition is still pending before the district

 5   court without a decision having been rendered, then the new petition should be construed as a

 6   motion to amend the pending petition. Woods v. Carey, 525 F.3d 886, 888 (9th Cir. 2008).

 7           Rule 4 of the Rules Governing Section 2254 Cases allows a district court to dismiss a

 8   petition if it “plainly appears from the face of the petition and any exhibits annexed to it that the

 9   petitioner is not entitled to relief in the district court. . . .” Id.; Mayle v. Felix, 545 U.S. 644, 656

10   (2005). “[I]t is the duty of the court to screen out frivolous applications and eliminate the burden

11   that would be placed on the respondent by ordering an unnecessary answer,” particularly where

12   the petition does not state facts “that point to a real possibility of constitutional error.” Habeas

13   Rule 4, Advisory Committee Notes (1976 Adoption) (internal quotation marks and citation

14   omitted). Accordingly, the court reviews the proposed amended petition pursuant to its authority

15   under Rule 4.

16   III. Is the 2019 Parole Challenge Cognizable?

17           In his first claim, petitioner appears to challenge the alleged failure of BPH Executive

18   Officer Shaffer to disclose favorable evidence regarding a prison disciplinary matter involving

19   Lt. H. Williams, which petitioner alleges resulted in the December 5, 2019 denial of parole. (ECF

20   No. 18 at 5.) In his second claim, petitioner appears to challenge the actions of Shaffer, as well as
21   BPH Commissioner Barton, who presided over the December 5, 2019 parole proceeding, relating

22   to prison discipline involving Williams.2 (ECF No. 18 at 5.)

23           Petitioner’s challenges to the 2019 parole denial on the grounds the BPH was biased and

24   made an unsuitability finding that was not supported by the evidence are foreclosed by the

25   Supreme Court’s decision in Swarthout v. Cooke, 562 U.S. 216 (2011). In Cooke, the Court

26   explained that a federal habeas court’s inquiry into a parole denial is limited to determining
27
     2
       See Transcript of December 5, 2019 Parole Hearing, Stephen v. Matteson, 2:20-cv-2315 EFB
28   (E.D. Cal.) (ECF No. 7).
                                                    2
     Case 2:20-cv-01003-KJM-KJN Document 19 Filed 12/16/20 Page 3 of 4


 1   whether the following procedural safeguards were satisfied: the prisoner “was allowed an

 2   opportunity to be heard and was provided a statement of the reasons why parole was denied.”

 3   Cooke, 562 U.S. at 220 (citing Greenholtz v. Inmates of Neb. Penal & Corr. Complex, 442 U.S.

 4   1, 16 (1979). The Court was “unequivocal in holding that if an inmate seeking parole [received

 5   the safeguards under Greenholtz], that should be the beginning and the end of the inquiry into

 6   whether the inmate received due process.” Pearson v. Muntz, 639 F.3d 1185, 1191 (9th Cir.

 7   2011) (quoting Cooke, 562 U.S. at 220) (internal quotations, alterations, and ellipsis omitted).

 8          Here, petitioner does not allege that during the 2019 parole hearing he was in any way

 9   deprived of the opportunity to speak and contest the evidence against him, or that he was not

10   notified of the reasons why parole was denied. (ECF No. 18.) Under Cooke, this court lacks the

11   authority to evaluate claims that exceed the scope of these minimal due process protections.

12   Accordingly, petitioner’s purported parole claims are not cognizable and cannot be considered on

13   federal habeas review.

14   IV. Conclusion

15          Accordingly, IT IS HEREBY RECOMMENDED that petitioner’s motion to amend the

16   petition (ECF No. 18) be denied, and the proposed amended petition (ECF No. 18) be dismissed.

17          These findings and recommendations are submitted to the United States District Judge

18   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

19   being served with these findings and recommendations, any party may file written objections with

20   the court and serve a copy on all parties. Such a document should be captioned “Objections to
21   Magistrate Judge’s Findings and Recommendations.” If petitioner files objections, he shall also

22   address whether a certificate of appealability should issue and, if so, why and as to which issues.

23   A certificate of appealability may issue under 28 U.S.C. § 2253 “only if the applicant has made a

24   substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(3). Any

25   response to the objections shall be served and filed within fourteen days after service of the

26   objections. The parties are advised that failure to file objections within the specified time may
27   ////

28   ////
                                                       3
     Case 2:20-cv-01003-KJM-KJN Document 19 Filed 12/16/20 Page 4 of 4


 1   waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

 2   1991).

 3   Dated: December 16, 2020

 4

 5

 6

 7   /step1003.mta.hc

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       4
